Citation Nr: 0200738	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  96-43 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a service-connected 
appendectomy scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from December 1942 to August 
1943.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO decision which denied an increase in a 
10 percent rating for a service-connected appendectomy scar.

In December 1998, the Board remanded the case to the RO for 
additional development of the issue.  Also on appeal at that 
time, and the subject of the Board remand, was the issue of 
service connection for neurologic impairment caused by the 
appendectomy scar.  In an August 2001 decision, the RO 
granted service connection for impairment of the femoral and 
lateral femoral cutaneous nerves secondary to an 
appendectomy; thus, that issue is no longer before the Board 
for review.

It is also noted that in September 1996 the veteran requested 
a personal hearing at the RO before a hearing officer; 
however, a note by the RO dated in December 1996 indicates 
the veteran canceled or withdrew his request.  


FINDING OF FACT

The veteran's service-connected appendectomy scar is 
manifested by subjective complaints of constant pain at the 
scar site; objective findings reveal a 1 inch long, well-
healed scar that is extremely tender to palpation.  There is 
no evidence that such disability has caused marked 
interference with employment or frequent hospitalizations, or 
that it has otherwise presented an exceptional or unusual 
disability picture.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a service-connected appendectomy scar have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.118 including Diagnostic Codes 7804, 
7805 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service from December 1942 to August 
1943.  Service medical records show that he underwent an 
appendectomy in January 1943, without postoperative 
residuals.  He was separated from service due to an unrelated 
medical problem in August 1943.  

Postservice medical treatment records, dated until April 
1976, from the dispensary at the Norfolk Navy Yard, do not 
show any complaints or treatment relative to the veteran's 
appendectomy scar.  

In a February 1975 decision, the RO granted service 
connection and a noncompensable rating for an appendectomy 
scar.  

In a March 1976 letter, Patrick Hennelly, M.D., said there 
was some tenderness in the veteran's appendectomy scar.  A 
May 1976 VA examination report noted a 31/2 inch right lower 
quadrant scar, pliable and nonadherent, with a palpable, but 
invisible, pea-sized nodule just under the skin at the 
juncture of its lower and middle thirds.  The veteran claimed 
that the nodule was tender and that the scar interfered with 
his work because of a "pulling" sensation.  The examiner 
made no findings relative to either of the veteran's claims.  

In a June 1976 decision, the RO assigned a 10 percent rating 
for the service-connected appendectomy scar.

In an August 1982 decision, the RO reduced, from 10 percent 
to 0 percent, the rating of the veteran's appendectomy scar, 
on the basis of a July 1982 VA examination which noted the 
scar was not tender.  The veteran appealed the decision.  

In a September 1983 decision, the Board granted a 10 percent 
rating for the service-connected appendectomy scar, effective 
from the date of the previous reduction, on the basis of 
additional medical treatment records which noted tenderness 
at the inferior end of the scar.  In a November 1983 
decision, the RO implemented the Board decision, restoring a 
10 percent rating for the appendectomy scar.  

In a June 1995 letter, on behalf of the veteran the veteran's 
representative requested an increased evaluation for a 
"ventral hernia."  He said that evidence in support of the 
claim would be submitted at a later date.  Following that 
letter, no evidence was received by the RO.  

In a January 1996 decision, the RO denied the veteran's claim 
for an increased rating for his service-connected 
appendectomy scar (the RO concluded that his "ventral 
hernia" claim pertained to his appendectomy scar).  In a May 
1996 letter, the veteran's representative disagreed with the 
RO's decision.

VA outpatient records dated in January 1996 and March 1996 
reflect that the veteran complained of right lower quadrant 
pain at the site of an appendectomy scar, with pain radiating 
into the right thigh.  The veteran also reported that the 
area around his appendectomy incision sometimes became red.  
In January 1996, an examiner noted tenderness in the right 
lower quadrant, particularly at the upper margin of the 
appendectomy scar, and that the incision was nonerythematous.  
In March 1996, an examiner noted that pain in the right groin 
and right anterior thigh could be reproduced by stretching 
the thigh and by palpation of the appendectomy scar.  The 
impression was pain secondary to abdominal surgical scar.  

In July 1996 and September 1996 statements, the veteran 
maintained that his appendectomy scar was tender and painful, 
with pains shooting down to his right leg, and that his 
condition involved more than the scar.  He claimed there was 
underlying tissue damage from the appendectomy which caused 
limitation of motion at times and pain.  

On a February 1997 VA neurologic examination, there was a 5 
cm., hardly visible appendectomy scar noted in the right 
lower quadrant.  There was marked tenderness along the scar.  
There was no keloid formation along the scar and no sensory 
deficit near the scar.  

On an August 1997 neurologic consultation by Marwan 
Mounaimne, M.D., the veteran's main complaint was pain in the 
right groin and right thigh.  On an examination, there was a 
small scar in the right lower quadrant with no tenderness and 
no masses felt.

In December 1998, the Board remanded the case to the RO for 
additional development of the issue of an increased rating 
for the appendectomy scar, as well as the issue of service 
connection for neurologic impairment as a residual of the 
appendectomy scar.  

Pursuant to the December 1998 Board decision, the veteran 
underwent a fee-basis VA neurologic examination in February 
1999 and a fee-basis VA orthopedic examination in March 1999.  
At the neurologic examination, he complained of constant pain 
at the surgical site of his appendectomy.  On examination, 
the scar was described as 1 inch long, well healed, and 
extremely tender to palpation.  The diagnosis was impairment 
of the femoral and the lateral femoral cutaneous nerves 
possibly secondary to irritation of these nerves from the 
ruptured appendix.  On the orthopedic examination, the 
veteran complained of pain in the right hip area relating to 
his appendectomy scar.  On examination, there was no 
tenderness or Tinel's sign anywhere near the surgical scar.  
Range of motion of the right hip was flexion to 85 degrees 
and abduction to 45 degrees.  Range of motion of the right 
knee was from 0 degrees of extension to 125 degrees of 
flexion.  The impressions included healed appendectomy scar 
without evidence of neuroma, degenerative disc disease of the 
lumbosacral spine, and degenerative joint disease of the 
right hip.   

In an August 2001 decision, the RO granted service connection 
and a 10 percent rating for impairment of the femoral and 
lateral femoral cutaneous nerves secondary to an 
appendectomy.  In its decision, the RO recognized that such 
complaints of the veteran as low back pain and right hip pain 
were related to his nonservice-connected degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the right hip.  

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The veteran claims that he is entitled to a rating in excess 
of 10 percent for his service-connected appendectomy scar.  
The claims file shows that, through its discussions in the 
Rating Decision, Statement of the Case, and Supplemental 
Statements of the Case, the RO has notified him of the 
evidence needed to substantiate his claim.  In an August 2001 
Supplemental Statement of the Case, the RO informed the 
veteran about VA's duties under VCAA and what the evidence 
must show in order to establish a higher rating for the 
disability at issue.  The RO has also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include affording him VA examinations in 1999.  Additionally, 
the RO has afforded the veteran the opportunity for a 
hearing, but he canceled or withdrew his September 1996 
request for a hearing at the RO.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

The veteran claims that his service-connected appendectomy 
scar is tender and painful and that it has produced pain 
radiating down into the right leg that was causing additional 
impairment relative to the right leg.  

At the outset, it is noted that this decision pertains solely 
to the veteran's service-connected appendectomy scar and not 
to the neurologic residuals of the appendectomy or scar 
itself (i.e., impairment of the femoral and lateral femoral 
cutaneous nerves).  Service connection was established for 
such neurologic residuals by the RO decision in August 2001.  
It is also noted that the veteran suffers from nonservice-
connected disabilities of degenerative disc disease of the 
lumbar spine and degenerative joint disease of the right hip, 
and the symptoms from these disabilities may not be 
considered in regard to evaluating the appendectomy scar.  

The veteran's service-connected appendectomy scar is 
currently rated 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Under this code, a 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  The recent medical 
evidence variously describes the veteran's scar as tender and 
nontender.  On VA examinations in February 1999 and March 
1999, the scar was revealed as both extremely tender and 
nontender, respectively.  Despite these inconsistencies, the 
veteran has been evaluated at the maximum allowable rating 
under Code 7804.  

The veteran's appendectomy scar may also be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  However, there is no compelling 
evidence showing the scar limits the functioning of the 
veteran's abdomen in order to be evaluated at a rating in 
excess of 10 percent under Code 7805.  In that regard, it is 
noted that the veteran's complaints include intermittent 
radiation of pain and numbness down into his right leg, 
resulting in additional impairment of that extremity such as 
limitation of motion.  Limitation of motion studies were 
conducted at the March 1999 VA examination; however, the 
results of the studies do not show that the veteran meets the 
criteria for a higher rating on the basis of limitation of 
motion of the right thigh under Code 5252 (i.e., flexion 
limited to 30 degrees ), of impairment of the thigh under 
5253 (i.e., motion lost beyond 10 degrees of abduction), or 
of limitation of motion of the right knee under Codes 5260 
and 5261 (i.e., flexion limited to 30 degrees or extension 
limited to 15 degrees).  

Nevertheless, with regard to additional impairment of the 
right lower extremity resulting from the service-connected 
appendectomy, the veteran's complaints have been evaluated in 
connection with his claim for disability compensation for 
neurologic impairment as a residual of the appendectomy or 
scar, and any additional separate rating would be prohibited 
by the rule against pyramiding.  See 38 C.F.R. § 4.14.

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected appendectomy scar under 
any code of the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).

Furthermore, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), as requested by the veteran's representative, is 
also not warranted.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
for the Board to refer the case to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The veteran's appendectomy 
scar does not present such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
Indeed, the evidence does not show the veteran has ever been 
hospitalized for treatment of the scar, and although he 
claimed in 1976 that a "pulling" sensation near the scar 
interfered with his work, there is no evidence that his scar 
currently causes marked interference with work (or that he is 
even employed at present).  Thus, the degree to which the 
veteran's appendectomy scar impairs him industrially has been 
adequately contemplated in the percentage schedular 
evaluation assigned for that disability (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.

In conclusion, the preponderance of the evidence is against 
the claim for an increase in the 10 percent rating for the 
veteran's service-connected appendectomy scar.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for a service-connected appendectomy scar 
is denied.


		
	DEBBIE A. RIFFE
	Acting Member, Board of Veterans' Appeals

 

